Case: 17-60120      Document: 00514350450         Page: 1    Date Filed: 02/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 17-60120                           February 16, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk

EFRAIN PARRA-HERNANDEZ, also known as Efrain Parra Hernandez,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 238 332


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Efrain Parra-Hernandez, a native and citizen of Mexico, unsuccessfully
sought asylum and withholding of removal before an immigration judge (IJ).
He now petitions for review of the decision of the Board of Immigration Appeals
(BIA) which upheld the IJ’s determination that he was not entitled to relief.
We review only the BIA’s decision but will consider the IJ’s reasoning where it
influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60120    Document: 00514350450     Page: 2   Date Filed: 02/16/2018


                                 No. 17-60120

      Contending that criminal cartels murdered three of his uncles in the
1990s and threatened his father several years ago, Parra-Hernandez fears
that, if he is returned to Mexico, he will be targeted by the cartels because of
the family to which he belongs. However, the evidence he presented before the
IJ does not compel a conclusion that his family membership would be a central
reason that he would be targeted for harm.       See Iruegas-Valdez v. Yates,
846 F.3d 806, 810 (5th Cir. 2017); Shaikh, 588 F.3d at 864. According to Parra-
Herandez’s testimony, the murders of his uncles occurred more than two
decades ago when he was a young child. After the murders, he lived in Mexico,
unharmed, for a decade, and his family members who have remained in Mexico
have not been hurt by those cartel members since then. See Ramirez-Mejia v.
Lynch, 794 F.3d 485, 493 (5th Cir. 2015) (rejecting alien’s argument that she
would be persecuted on account of her family membership in part because
members of her family who remained in her home country had not been
persecuted).
      As for the more recent threats against his father, the evidence does not
compel a finding that they are related in any way to the murders of his uncles,
as Parra-Hernandez suggests. See Iruegas-Valdez, 846 F.3d at 810. Moreover,
his father was threatened, not because of any familial ties, but because of the
location of his home, which is on a main road thereby allowing him access to
information about the comings and goings of groups the cartel wanted to
monitor. See Ramirez-Mejia, 794 F.3d at 493 (“Logically, there is no reason to
suppose that those who persecute to obtain information also do so out of hatred
for a family, or vice versa.”). To the extent that the cartel would seek to harm
Parra-Hernandez, they would do so in retaliation for his father’s decision to
rebuff its demands and not because of any particular hatred of Parra-
Hernandez’s family, and aliens who are targeted for personal reasons including



                                       2
    Case: 17-60120    Document: 00514350450    Page: 3   Date Filed: 02/16/2018


                                No. 17-60120

revenge are not entitled to asylum or withholding of removal. See Thuri v.
Ashcroft, 380 F.3d 788, 792 (5th Cir. 2004). Finally, as the BIA observed, many
members of Parra-Hernandez’s family, including his father, have lived
unharmed in Mexico since the threats occurred, further undercutting this
claim for relief. See Ramirez-Mejia, 794 F.3d at 493.
      Substantial evidence supports the BIA’s determination that Parra-
Hernandez failed to establish that if returned to Mexico he would be harmed
on account of his family membership and thus that he was not entitled to
asylum or withholding of removal. See Sharma v. Holder, 729 F.3d 407, 411
(5th Cir. 2013); Dayo v. Holder, 687 F.3d 653, 658 n.3 (5th Cir. 2012).
Accordingly, his petition for review is DENIED.




                                      3